ORDER

PER CURIAM.
Defendant, Curtis Hemphill, appeals from the judgment entered on a jury verdict finding him guilty of two counts of robbery in the first degree, in violation of Section 569.020 RSMo (2000), one count of attempted robbery in the first degree, in violation of Section 564.011 RSMo (2000), and two counts of armed criminal action, in violation of Section 571.015 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to fifteen years imprisonment on each count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).